Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 11-12: add “are” between “the plurality of annular floating bodies” and “capable of both up and down movement…”
 Claim 1, lines 14-15: add “are” between “the solar photovoltaic power generation equipments” and “installed on the base and including solar cell panels…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 5, and 8 are allowable over the prior art.  As to claim 1, the closest prior art can be found in Lee (KR 100831382), Kim (KR 20140105107), Suomi (US 5020919) and CN 106347596.  Lee, Kim and Suomi are fully discussed in the previous office action.  The combination of references fail to accurately describe the instant invention of claim 1, specifically failing to provide a power generator with the limitation of claim 1 such that the plurality of the annular floating bodies include a plurality of pipes which are made of synthetic resin materials and a plurality of connectors which are formed at both ends of the plurality of pipes, the plurality of pipes including a first group and a second group wherein the bodies comprise a first group of floating bodies at a center position, elbow connection pipes, and a second group of floating bodies disposed radially exterior to the first group…the first group of pipes including linear pipes with elbow connection pipes to configure polygonal shapes, and the second group of floating bodies comprising the second group of pipes which are interconnected to form a plurality of circular shapes wherein each of the first and second pipes of the plurality of annular floating bodies have partition walls for sealing an internal space which are inwardly formed at both ends of each of the first and second pipes.  The CN 596 reference teaches ring shaped floating pipes (paragraph 0024) connecting short floating pipes end to end to form rings (0026) but fails to teach polygonal shapes and concentric ring shapes radially exterior to the polygonal shapes.  There is nothing in the prior art that would have motivated a skilled artisan to modify the cited prior art to arrive at the instant invention without undue experimentation and/or improper hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726